1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     GENE ALLEN,                                           Case No. 3:19-cv-00376-MMD-WGC
4                                              Plaintiff                     ORDER
5            v.
6     AARON FORD,
7                                          Defendant
8
9    I.     DISCUSSION

10          Plaintiff, an inmate in the custody of the Nevada Department of Corrections

11   (“NDOC”), has submitted a civil rights complaint and has filed two incomplete applications

12   to proceed in forma pauperis. (ECF Nos. 1, 1-1, 16). On December 4, 2019, this Court

13   denied Plaintiffs incomplete applications to proceed in forma pauperis (ECF Nos. 1, 16)

14   and directed Plaintiff to file a fully complete application to proceed in forma pauperis, on

15   the correct form and attach both an inmate account statement for the past six months and

16   a properly executed financial certificate within thirty (30) days.         (ECF No. 19). On

17   December 6, 2019, Plaintiff submitted another application to proceed in forma pauperis.

18   (ECF No. 20). Plaintiff’s application to proceed in forma pauperis is incomplete. Under

19   28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an application to

20   proceed in forma pauperis and attach both an inmate account statement for the past six

21   months and a properly executed financial certificate. Plaintiff has not submitted an inmate

22   account statement for the past six months. (See ECF No. 20). The Court will retain

23   Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the

24   payment of the filing fee is resolved. Plaintiff will be granted a final opportunity to cure

25   the deficiencies of his application to proceed in forma pauperis by filing an inmate account

26   statement for the past six months, or in the alternative, pay the full filing fee for this action.

27   If Plaintiff fails to file an inmate account statement for the past six months, the Court will

28   dismiss the case in its entirety, without prejudice, to file a new case when Plaintiff is able
1    to acquire the necessary documents to file a complete application to proceed in forma
2    pauperis.
3    II.    CONCLUSION
4           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
5    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
6    as the document entitled information and instructions for filing an in forma pauperis
7    application.
8           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
9    Plaintiff will either: (1) file an inmate account statement for the past six months in
10   compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
11   (which includes the $350 filing fee and the $50 administrative fee).
12          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an inmate account
13   statement for the past six months, the Court will dismiss the case, without prejudice, for
14   Plaintiff to file a new case when he is able to acquire the necessary documents to file a
15   complete application to proceed in forma pauperis.
16                 December 11, 2019
            DATED: ________________
17
18                                            UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28



                                                -2-
